DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1 and 7) in the reply filed on 12/5/2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 4 recites “an audio signal” and claim 1 line 6 recites “speech time waveforms”. It is unclear if the “speech time waveforms” are obtained from the “audio signal” or some other source since the processor has an input of the audio signal and not the waveforms. Claim 7 line 3 further recites audio signal with respect to the zero crossing. 
 Claim 1 recites the limitation "the basilar membrane” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation long and short “time duration of a segment” in lines 14 and 15. It is unclear if these segments are the same as the segments between adjacent zero crossings recited in line 11.
 In claim 7 it is unclear of the lengths are used or if the numbers assigned to the time durations based on the lengths are used to determine which electrode is to be activated? 
Claim 7 recites the limitation "these lengths” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
 In claim 14, no element or step has been set forth to determine signal strength in the segment duration between zero crossings of the audio signal. 
 The dependent claims inherit the deficiencies 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.














Claims 1, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Litvak et al (U.S. Patent Application Publication Number: US 2004/0136556 A1, hereinafter “Litvak”).
Regarding claim 1 Litvak teaches a process providing a method to stimulate an auditory nerve using cochlear implant electrodes (e.g. Abstract, [0002]), comprising: 
providing a speech processor (e.g. 10 Figs 2A, B) that governs which electrode to activate in a plurality of electrodes in response to an audio signal, how much current to deliver to each of said electrodes, and the current pulse rate to each of said electrodes and the amplitude of the current correlates to the signal strength in the segment duration between zero crossing and pulse rate increases as the segment duration decreases (e.g. [0035]-[0038], [0048] i.e. specific amplitudes of each dominant FTS… frequency can also be increased to recruit more nerve fibers and … can be translated to increase in perceived sound intensity); 
determining zero crossing ( e.g. Z1-Z6, Fig. 6) of speech time waveforms, the zero-crossing containing both spectral and temporal speech information (e.g. [0055] );
using said temporal speech information to activate said electrodes, mapping temporal segment durations to spatial durations along the basilar membrane to provide electric pulsed signals to said electrodes to stimulate said auditory nerve, and determining length of time duration of a segment between adjacent zero-crossing of a temporal waveform (e.g. [0055] Litvak teaches determining time intervals between Z1, Z2 etc.)  to determine which electrode to activate inside a human cochlea, said electrodes positioned between apex and base of said cochlea, where a long time duration of a segment will activate an electrode located near said apex and a short time .  
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043.  The examiner can normally be reached on Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792